DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Parikh et al. (Parikh), Pub. No. 2016/0057075.

As to claim 1, Parikh teaches the invention as claimed, including a non-transitory 
monitor a network that includes a collection of interconnected virtual network functions (VNFs), the monitoring comprising receiving control information from a VNF of the VNFs, the control information specifying an action to take to address an issue detected by the VNF (Parikh; paragraphs [0008-0009; 0041-0042]); and 
responsive to the monitoring, modify an allocation of resources to the VNF (Parikh; paragraph [0042]).

As to claims 2-4, Parikh teaches responsive to the monitoring, change a policy used by the VNF to react to the issue; providing a different policy to the VNF; wherein the control information identifies a policy used by the VNF to control a communication flow, and wherein the changing of the policy used by the VNF is based on the policy identified by the control information (Parikh; paragraphs [0042; 0046]).

As to claims 5-7, Parikh teaches the policy governs how the VNF changes a communication flow responsive to the issue; the action specified by the control information is selected from among adjusting a size of a Transmission Control Protocol (TCP) window, tearing down the communication flow, imposing data rate control of the communication flow, selecting a different route through the network, and changing a quality-of-service (QoS) policy; the allocation of resources comprises an allocation of any or a combination of processing resources and storage resources (Parikh; paragraphs [0024; 0036; 0046; 0068]).

As to claims 8-10, Parikh teaches the control information provides information of 
Claims 11-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448